Citation Nr: 0635991	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board in Philadelphia, Pennsylvania.  The veteran's testimony 
on that occasion has been transcribed and associated with his 
claim's file.


FINDING OF FACT

Hepatitis C was not shown in service and is not shown to be 
related to any incident or event that occurred during 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private treatment records, a letter from the 
veteran's private doctor regarding the onset of his hepatitis 
C, and the veteran's testimony before the Board.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Service Connection

The veteran claims entitlement to service connection for 
hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the record reflects that the veteran 
currently suffers liver problems related to an infection of 
hepatitis C, which have included cirrhosis and a liver 
transplant.

The veteran's service medical records are negative for any 
diagnosis or treatment of hepatitis C, but note that the 
veteran was treated for a swelling of the right hand due to a 
puncture wound.

At his Board hearing in September 2006, the veteran described 
cutting and infecting his hand while in service, accidentally 
cutting another soldier in boot camp, and stopping another 
wounded soldier from bleeding while serving in Vietnam.

Also, in a May 1995 medical consultation report, it was noted 
that the veteran admitted to past heroin usage in the 
military between 1970 and 1974 that involved sharing needles.

However, in a January 2004 letter submitted by the veteran, 
the veteran's private physician stated his opinion that based 
on the diagnosis of cirrhosis, it could be accurately assumed 
that the veteran became infected with hepatitis C sometime 
between 1975 and 1980.  This letter is the only etiology 
opinion of record.

Upon review of the evidence, and particularly in light of the 
fact that the veteran's physician has opined that the veteran 
became infected with hepatitis C in the years following his 
period of service, the Board finds that a preponderance of 
the evidence weighs against the veteran's claim of service 
connection for hepatitis C.  Accordingly, service connection 
is not warranted in this case.

Although the veteran may believe that he suffers a disability 
due to his period of service, he is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


